

116 S632 IS: Lessen Impediments From Taxes for Charities Act
U.S. Senate
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 632IN THE SENATE OF THE UNITED STATESFebruary 28, 2019Mr. Lankford (for himself and Mr. Coons) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to repeal the inclusion of certain fringe benefit
			 expenses for which a deduction is disallowed in unrelated business taxable
			 income.
	
 1.Short titleThis Act may be cited as the Lessen Impediments From Taxes for Charities Act or the LIFT for Charities Act. 2.Repeal of inclusion of certain fringe benefit expenses in unrelated business taxable income (a)In generalSection 512(a) of the Internal Revenue Code of 1986 is amended by striking paragraph (7).
 (b)Effective dateThe amendment made by this section shall take effect as if included in the amendments made by section 13703 of Public Law 115–97.